Exhibit 10.13

 
 
















OFFICE LEASE




LAKE POINTE CENTER III
8470 Allison Pointe, Second and Third Floors
Indianapolis, Indiana  
 

 


                                     Landlord:   Sun Life Assurance Company of
Canada  


 
                                     Tenant:       Double-Take Software, Inc.
 


                                             Date:           October 21, 2009





 
 

--------------------------------------------------------------------------------

 

PART I


COVER SHEET


           The terms listed below shall have the following meanings throughout
this Lease:




DATE OF LEASE:
October 21, 2009, the date on which Landlord has signed this Lease
 
LANDLORD:
Sun Life Assurance Company of Canada, a Canadian corporation
 
TENANT:
Double-Take Software, Inc.,
a Delaware corporation
 
TENANT'S ADDRESS:
8470 Allison Pointe Boulevard
Suite 300
Indianapolis, IN  46250
c/o Chief Financial Officer
 
MANAGER:
Colliers Turley Martin Tucker
 
MANAGER'S ADDRESS:
Chase Tower, 111 Monument Circle, Suite 3960
Indianapolis, IN  46204
c/o Chief Financial Officer
 
PREMISES:
The area consisting of approximately 45,429 rentable square feet of the
Building, as shown on Exhibit A attached hereto
 
BUILDING:
 
 
The building in which the Premises are located, known as Lake Pointe Center III,
with a street address of 8470 Allison Pointe Boulevard, Indianapolis,
Indiana  46250 and consisting of a total of approximately 89,200 square feet of
space
 
PROPERTY:
The Building, other improvements and land (the "Lot"), a legal description of
which is shown on Exhibit B attached hereto
 
TENANT'S PERCENTAGE:
50.93% (45,429 rentable square feet in the Premises divided by 89,200 rentable
square feet in the Building)
 
PERMITTED USES:
Office purposes
 
SCHEDULED COMMENCEMENT DATE:
 
July 1, 2009
 
TERM:
Ninety-eight (98) months
 



PREMISES BASE RENT:
Tenant shall pay Base Rent for the Premises in accordance with the following
schedule:
 
 
 
Months
 
Rent
Per Month
 
Annual
Rent
Annual
Rent
p.r.s.f.
 
1-13
$45,429.00
$545,148.00
$12.00
 
14-38
$68,143.50
$817,722.00
$18.00
 
39-63
$70,982.81
$851,793.75
$18.75
 
64-88
$73,822.13
$885,865.50
$19.50
 
89-98
$75,715.00
$908,580.00
$20.00
         
SECURITY DEPOSIT:
$0.00
 
PUBLIC LIABILITY INSURANCE AMOUNT:
 
$2,000,000.00 combined limit
 
BROKER(S):
Landlord Representatives:  Michael R. Semler and Andrew D. Martin of Colliers
Turley Martin Tucker
 
Tenant Representative:  Brian Askins of UGL - Equis
 
GUARANTOR(S):
 
None
 
TENANT IMPROVEMENT ALLOWANCE:
$17.00 per square foot; must be utilized by December 31, 2011
 




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS OF STANDARD LEASE PROVISIONS




ARTICLE
I:  PREMISES                                                                         Page
1.1Premises  
....................................................................................................................................1
1.2Common Areas     
..............................................................................................................................1


ARTICLE II:  TERM


2.1Term ........................................................................................................................................1
2.2Early Termination
Right    ........................................................................................................................1


ARTICLE III:  RENT


3.1Base
Rent ....................................................................................................................................2
3.2Additional Rent for Operating Expenses, Taxes, and Capital Costs
.........................................................................................2


ARTICLE IV:  DELIVERY OF PREMISES AND TENANT IMPROVEMENTS


4.1Condition of Premises  
..........................................................................................................................5
4.2Delay in
Possession ............................................................................................................................5
4.3Delivery and Acceptance of Possession 
..............................................................................................................5
4.4Early Occupancy 
..............................................................................................................................6
 
 

ARTICLE V:  ALTERATIONS AND TENANT'S PERSONAL PROPERTY
 
 

5.1 Alterations      
................................................................................................................................6
5.2Tenant's Personal
Property .......................................................................................................................7


ARTICLE VI:  LANDLORD'S COVENANTS
 
 

6.1Services Provided by
Landlord ....................................................................................................................7
6.2Repairs and Maintenance   
.......................................................................................................................8
6.3Quiet
Enjoyment ...............................................................................................................................8
6.4Insurance
....................................................................................................................................8
 
 

ARTICLE VII:  TENANT'S COVENANTS
 
 

7.1Repairs, Maintenance and
Surrender  ...............................................................................................................9
7.2Use   ........................................................................................................................................9
7.3Assignment; Sublease
..........................................................................................................................10
7.4Indemnity  ..................................................................................................................................11
7.5Tenant's
Insurance ............................................................................................................................11
7.6Payment of Taxes  
.............................................................................................................................11
7.7Environmental Assurances
.......................................................................................................................11
7.8Americans With Disabilities Act
...................................................................................................................13






ARTICLE VIII:  DEFAULT
 
 

8.1Default 
.....................................................................................................................................13
8.2Remedies of Landlord and Calculation of
Damages ....................................................................................................14
 
 

ARTICLE IX:  CASUALTY AND EMINENT DOMAIN
 
 

9.1Casualty
....................................................................................................................................15
9.2Eminent Domain
 .............................................................................................................................16


ARTICLE X:  RIGHTS OF PARTIES HOLDING SENIOR INTERESTS
 
 

10.1Subordination ..............................................................................................................................17
10.2Mortgagee's
Consent .........................................................................................................................17


ARTICLE XI:  GENERAL


11.1Representations by Tenant  
.....................................................................................................................17
11.2Notices   
...................................................................................................................................17
11.3No Waiver or Oral Modification  
.................................................................................................................17
11.4Severability ................................................................................................................................17
11.5Estoppel Certificate and Financial
Statements ......................................................................................................18
11.6Waiver of
Liability ...........................................................................................................................18
11.7Execution; Prior Agreements and No Representations
................................................................................................
19
11.8Brokers
....................................................................................................................................19
11.9Successors and Assigns 
........................................................................................................................19
11.10Applicable Law and Lease Interpretation  
.........................................................................................................19
11.11Costs of Collection, Enforcement and Disputes  
.....................................................................................................19
11.12Holdover   .................................................................................................................................19
11.13Force Majeure  
.............................................................................................................................20
11.14Limitation On Liability  
.......................................................................................................................20
11.15Notice of Landlord's Default  
...................................................................................................................20
11.16Lease not to be Recorded   
.....................................................................................................................20
11.17Security Deposit 
............................................................................................................................20
11.18Guaranty of
Lease ...........................................................................................................................20
11.19Option to Renew   
...........................................................................................................................20
11.20Right of First Offer
...........................................................................................................................21





 
 

--------------------------------------------------------------------------------

 

PART II   STANDARD LEASE PROVISIONS


ARTICLE I   PREMISES


           1.1Premises.
 
 

           (a)Demise of Premises.  This Lease (the "Lease") is made and entered
into by and between Landlord and Tenant and shall become effective as of the
Date of Lease.  In consideration of the mutual covenants made herein, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises,
on all of the terms and conditions set forth in this Lease.


           (b)Access to Premises.  Landlord shall have reasonable access to the
Premises, at any time during the Term, to inspect Tenant's performance hereunder
and to perform any acts required of or permitted to Landlord herein, including,
without limitation, (i) the right to make any repairs or replacements Landlord
deems necessary, (ii) the right to show the Premises to prospective purchasers
and mortgagees, and (iii) during the last nine (9) months of the Term, the right
to show the Premises to prospective tenants.  Landlord shall at all times have a
key to the Premises, and Tenant shall not change any existing lock(s), nor
install any additional lock(s) without Landlord's prior consent.  Except in the
case of any emergency, any entry into the Premises by Landlord shall be on
reasonable advance notice.


           1.2Common Areas.  Tenant shall have the right to use, in common with
other tenants, the Building's common lobbies, corridors, stairways, and
elevators necessary for access to the Premises, and the common walkways and
driveways necessary for access to the Building, the common toilets, corridors
and elevator lobbies of any multi-tenant floor, and the parking areas for the
Building ("Common Areas").  Tenant's use of the Building parking areas shall be
on an unreserved, non-exclusive basis and solely for Tenant's employees and
visitors.  Landlord shall not be liable to Tenant, and this Lease shall not be
affected, if any parking rights of Tenant hereunder are impaired by any law,
ordinance or other governmental regulation imposed after the Date of Lease.  If
Landlord grants to any other tenant the exclusive right to use any particular
parking spaces, neither Tenant nor its visitors shall use such spaces.  Use of
the Common Areas shall be only upon the terms set forth at any time by
Landlord.  Landlord may at any time and in a manner consistent with other Class
A multi-tenant office buildings in the greater Indianapolis Metropolitan area,
make any changes, additions, improvements, repairs or replacements to the Common
Areas that it considers desirable, provided that Landlord shall use reasonable
efforts to minimize interference with Tenant's normal activities.  Such actions
of Landlord shall not constitute constructive eviction or give rise to any rent
abatement or liability of Landlord to Tenant.


ARTICLE II   TERM


           2.1Term.  The Term shall begin on July 1, 2009, the Commencement
Date, and shall continue for the length of the Term, unless sooner terminated as
provided in this Lease.


           2.2Early Termination Right.  On July 30th 2015, Tenant will have the
one time right to terminate this Lease, including any amendments hereto.  Tenant
will provide 9 months notice of its intent to exercise its right to terminate,
and provide payment on or before July 30, 2015, equal to all unamortized leasing
costs (consisting of the Tenant Improvement Allowance and the real estate
leasing commissions) at a discount rate of 8% plus three (3) months' Base Rent.
ARTICLE III   RENT


           3.1Base Rent.


           (a)Payment of Base Rent.  Tenant shall pay the Base Rent each month
in advance on the first day of each calendar month during the Term.  If the
Commencement Date is other than the first day of the month, Tenant shall pay a
proportionate part of such monthly installment on the Commencement Date.  An
adjustment in the Base Rent for the last month of the Term shall be made if the
Term does not end on the last day of the month.  All payments shall be made to
Manager at Manager's Address or to such other party or to such other place as
Landlord may designate in writing, without prior demand and without abatement,
deduction or offset.  All charges to be paid by Tenant hereunder, other than
Base Rent, shall be considered additional rent for the purposes of this Lease,
and the words "rent" or "Rent" as used in this Lease shall mean both Base Rent
and additional rent unless the context specifically or clearly indicates that
only Base Rent is referenced.  


           (b)Late Payments.  If any rent or other sum due from Tenant is not
received when due, Landlord shall send a letter notifying Tenant to comply
within ten (10) days from rental due date and Tenant shall pay to Landlord no
later than ten (10) calendar days after the rental due date an additional sum
equal to 5% of such overdue payment.  In addition to such late charge, all such
delinquent rent or other sums due to Landlord, including the late charge, shall
bear interest beginning on the date such payment was due at the rate of twelve
percent (12%) per annum.  The notice and cure period provided in Paragraph
8.1(a) does not apply to the foregoing late charges and interest.  If payments
of any kind are returned for insufficient funds Tenant shall pay to Landlord an
additional handling charge of $50.00.



 
3.2
Additional Rent for Operating Expenses, Taxes, and Capital Costs.

 
 

           (a)Additional Rent.  For each Comparison Year, as defined herein,
Tenant shall pay to Landlord as additional rent the sum of (1) the difference
between Comparison Year Operating Expenses and the Base Year Operating Expenses,
(2) the difference between the Comparison Year Taxes and the Base Year Taxes and
(3) the Capital Costs as defined herein, times Tenant's Percentage ("Tenant's
Share of Expenses").
 
 

           (b)Definitions.  As used herein, the following terms shall have the
following meanings:


 
(i)
Base Year.  The calendar year in which the Term commences.



 
 
(ii)
Comparison Year.  Each calendar year of the Term after the Base Year.



 
(iii)Lease Year.  Each successive 12 month period following the Commencement
Date.

 
 

 
 
(iv)
Operating Expenses.  The total cost of operation of the Property, including,
without limitation, (1) premiums and deductibles for insurance carried with
respect to the Property; (2) all reasonable costs of supplies, materials,
equipment, and utilities used in or related to the operation, maintenance, and
repair of the Property or any part thereof (including utilities, unless the cost
of any utilities is to be paid for separately by Tenant pursuant to
Paragraph 6.1(b)); (3) all reasonable labor costs, including without limitation,
salaries, wages, payroll and other taxes, unemployment insurance costs, and
employee benefits excluding executives, directors, officers or partners of
Landlord; (4) all maintenance, management fees (not to exceed five percent (5%)
of the gross rents of the Building), janitorial, inspection, legal, accounting,
and service agreement costs related to the operation, maintenance, and repair of
the Property or any part thereof, including, without limitation, service
contracts with independent contractors.  Any of the above services may be
performed by Landlord or its affiliates, provided that fees for the performance
of such services shall be reasonable and competitive with fees charged by
unaffiliated entities for the performance of such services in comparable
buildings in the area.  Operating Expenses shall not include Taxes, leasing
commissions; all costs relating to activities for the solicitation and execution
of leases in the Building; the costs of correcting defects in the construction
of the Building or equipment; the costs of any repair made by Landlord due to
partial or total destruction or condemnation of the Building; repair costs paid
by insurance proceeds or by any tenant or third party; the initial construction
cost of the Building or any depreciation thereof; any debt service or costs
related to sale or financing of the Property; any capital expenses, except those
which normally would be regarded as operating, maintenance, or repair costs;
tenant improvements provided for any tenant; or any special services rendered to
tenants (including Tenant) for which a separate charge is made; depreciation on
equipment; the cost of any removal, treatment or remediation of asbestos or any
other hazardous substance or gas in the Building caused by Landlord or other
tenant; the cost of overtime or other expenses Landlord incurs in curing its
defaults or performing work expressly provided for in this Lease to be paid by
Landlord.  Increases for Controllable Operating Expenses defined as janitorial
service; management fees, lawn and sprinkler maintenance; parking lot cleaning;
interior plant management; window cleaning; signs, day porter; security costs;
fire equipment service and maintenance; phone/alarm; exterminating; uniforms;
and on-site office expenses; shall be capped annually at no more than five
percent (5%) per annum.   

 
 

 
 
(v)
Base Year Operating Expenses.  Operating Expenses incurred during the Base Year,
provided that: (1) in the event that the Building is less than 100% occupied
during the Base Year, then in determining the Base Year Operating Expenses, all
Operating Expenses that may reasonably be determined to vary in accordance with
the occupancy level of the Building, shall be grossed up to reflect 95%
occupancy by multiplying the amount of such expenses by a fraction, the
numerator of which is the total rentable square feet in the Building and the
denominator of which is the average square feet in the Building that is occupied
by tenants during the Base Year; and (2) if any extraordinary expenses are
incurred during the Base Year which typically are not operations, maintenance,
or repair costs of a stabilized property, as reasonably estimated by Landlord,
then such expenses shall be excluded from the calculation of Operating Expenses
during the Base Year.

 
 

 
 
(vi)
Comparison Year Operating Expenses.  Operating Expenses incurred during the
Comparison Year, provided that: (1) if the Building is less than 100% occupied
during the Comparison Year, then in determining the Comparison Year Operating
Expenses, all Operating Expenses that may reasonably be determined to vary in
accordance with the occupancy level of the Building, shall be grossed up to
reflect 95% occupancy by multiplying the amount of such expenses by a fraction,
the numerator of which is the total rentable square feet in the Building and the
denominator of which is the average square feet in the Building that is occupied
by tenants during the Comparison Year; and (2) if any extraordinary expenses are
incurred during the Comparison Year which typically are not operations,
maintenance, or repair costs of a stabilized property, as reasonably estimated
by Landlord, then such expenses shall be excluded from the calculation of
Operating Expenses for that Comparison Year.

 
 

 
 
(vii)
Taxes.  Any form of assessment, rental tax, license tax, business license tax,
levy, charge, tax or similar imposition imposed by any authority having the
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, library, drainage, or other improvement or
special assessment district, as against the Property or any part thereof or any
legal or equitable interest of Landlord therein, or against Landlord by virtue
of its interest therein, and any reasonable costs incurred by Landlord in any
proceedings for abatement thereof, including, without limitation, attorneys' and
consultants' fees, and regardless of whether any abatement is
obtained.  Landlord's income taxes; franchise taxes; inheritance taxes; gift
taxes; excise taxes; increases in property taxes attributable to the sale of the
Building; and special assessments levied against Landlord's property other than
real estate, are excluded from Taxes.

 
 

 
 
(viii)
Base Year Taxes.  Taxes paid during the Base Year.

 
 

 
 
(ix)
Comparison Year Taxes. Taxes paid during the Comparison Year.

 
 

 
 
(x)
Capital Costs.  The annual cost of any capital improvements to the Property made
by Landlord after the Base Year that are designed to reduce Operating Expenses,
or to comply with any governmental law or regulation imposed after initial
completion of the Building, amortized over the useful life of such item,
together with a fixed annual interest rate equal to the Prime Rate plus 2% on
the unamortized balance.  The Prime Rate shall be the prime rate published in
the Wall Street Journal on the date the construction is completed.

 
 

  (c)Estimate of Tenant's Share of Expenses.  Before each Comparison Year, and
from time to time as Landlord deems appropriate, Landlord shall give Tenant
estimates for the coming Comparison Year of Operating Expenses,  Taxes,  Capital
Costs, and Tenant's Share of Expenses.  Landlord shall make reasonable efforts
to provide estimates fifteen (15) days before the beginning of each Comparison
Year.  Tenant shall pay one twelfth (1/12) of the estimated amount of Tenant's
Share of Expenses with each monthly payment of Base Rent during the Comparison
Year.  Each Comparison Year, Landlord shall give Tenant a statement (the "Share
of Expenses Statement") showing the  Operating Expenses,  Taxes, and  Capital
Costs for the prior Comparison Year, a calculation of Tenant's Share of Expenses
due for the prior Comparison Year and a summary of amounts already paid by
Tenant for the prior Comparison Year.  Landlord shall make reasonable efforts to
provide the Share of Expenses Statement within one hundred twenty (120) days
after the end of the prior Comparison Year.  Any underpayment by Tenant shall be
paid to Landlord within thirty (30) days after delivery of the Share of Expenses
Statement; any overpayment shall be credited against the next installment of
Base Rent due, provided that any overpayment shall be paid to Tenant within
thirty (30) days if the Term has ended.  No delay of up to 365 days by Landlord
in providing any Share of Expenses Statement shall be deemed a waiver of
Tenant's obligation to pay Tenant's Share of Expenses.  Notwithstanding anything
contained in this paragraph, the total rent payable by Tenant shall in no event
be less than the Base Rent.


           (d)Audit Rights.  Notwithstanding any provisions of this Lease to the
contrary, Tenant shall have the right, after reasonable notice and at reasonable
times to inspect Landlord's accounting records one time per year within sixty
(60) days of Tenant's receipt of its invoice for its pro rata share of
expenses.  If Tenant's inspection reveals that Landlord has overcharged Tenant
for Operating Costs or Taxes, Landlord shall reimburse Tenant the amount of such
overcharge within ninety (90) days of verification thereof plus interest on said
overage at the rate of twelve percent (12%) per annum.  
 
 

ARTICLE IV   DELIVERY OF PREMISES AND TENANT IMPROVEMENTS


           4.1Condition of Premises.  Landlord shall deliver the Premises to
Tenant in its "as-is" condition provided, however, that Landlord is required to
construct certain tenant improvements during the Term pursuant to and in
accordance with the terms set forth in Exhibit D of this Lease ("Tenant
Improvements").  Such Tenant Improvements shall become and remain the property
of Landlord.


           4.2Delay in Possession.  If Landlord is required to construct Tenant
Improvements pursuant to Exhibit D, and Landlord is unable to deliver possession
of the Premises to Tenant on or before the Scheduled Commencement Date for any
reason whatsoever, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom and this Lease shall continue in full force and effect;
provided, however, that if Landlord shall not deliver the Premises within one
hundred eighty (180) days after the Scheduled Commencement Date and the reasons
for such delay are under the control of Landlord, then Tenant may cancel this
Lease by notice in writing to Landlord within ten (10) days thereafter.


           4.3Delivery and Acceptance of Possession.  Tenant shall accept
possession and enter in good faith occupancy of the entire Premises and commence
the operation of its business therein within thirty (30) days after the
Commencement Date.  Tenant's taking possession of any part of the Premises shall
be deemed to be an acceptance and an acknowledgment by Tenant that (i) Tenant
has had an opportunity to conduct, and has conducted, such inspections of the
Premises as it deems necessary to evaluate its condition, (ii) except as
otherwise specifically provided herein, Tenant accepts possession of the
Premises in its then existing condition, "as-is", including all patent and
latent defects, (iii) upon completion of Tenant Improvements provided for in
Exhibit D after the Commencement Date, Tenant's taking possession of a part of
the Premises following completion of the Tenant Improvements shall be deemed to
be an acceptance and an acknowledgement by Tenant that the Tenant Improvements
have been completed in accordance with the terms of this Lease, except for
defects, deficiencies, or omissions of which Tenant has given Landlord written
notice within the first ninety (90) days after Tenant takes possession; and (iv)
neither Landlord, nor any of Landlord's agents, has made any oral or written
representations or warranties with respect to such matters other than as set
forth in this Lease.


           4.4Early Occupancy.  If Landlord agrees in writing to allow Tenant or
its contractors to enter the Premises prior to the Commencement Date, Tenant
(and its contractors) shall do so upon all of the provisions of this Lease
(including Tenant's obligations regarding indemnity and insurance), except those
provisions regarding Tenant's obligation to pay Base Rent or additional rent,
which obligation shall commence on the Commencement Date.


ARTICLE V   ALTERATIONS AND TENANT'S PERSONAL PROPERTY


           5.1Alterations.


           (a)Landlord's Consent.  Tenant shall not make any alterations,
additions, installations, substitutes or improvements ("Alterations") in and to
the Premises without first obtaining Landlord's written consent.  Landlord shall
not unreasonably withhold or delay its consent; provided, however, that Landlord
shall have no obligation to consent to Alterations of a structural nature or
Alterations that would violate the certificate of occupancy for the Premises or
any applicable law, code or ordinance or the terms of any superior lease or
mortgage affecting the Property.  No consent given by Landlord shall be deemed
as a representation or warranty that such Alterations comply with laws,
regulations and rules applicable to the Property ("Laws").  Tenant shall pay
Landlord's reasonable costs of reviewing or inspecting any proposed Alterations
and any other reasonable costs that may be incurred by Landlord as a result of
such Alterations provided Landlord gives Tenant, if commercially reasonable,
estimates of expected reasonable costs prior to incurring the expense and Tenant
provides written acceptance of reasonable costs.


           (b)Workmanship.  All Alterations shall be done at reasonable times in
a first-class workmanlike manner, by contractors approved by Landlord, and
according to plans and specifications previously approved by Landlord.  All work
shall be done in compliance with all Laws, and with all regulations of the Board
of Fire Underwriters or any similar insurance body or bodies.  Tenant shall be
solely responsible for the effect of any Alterations on the Building's structure
and systems, notwithstanding that Landlord has consented to the Alterations, and
shall reimburse Landlord within forty-five (45) days from receipt of invoice any
reasonable costs incurred by Landlord by reason of any faulty work done by
Tenant or its contractors.  Upon completion of Alterations, Tenant shall provide
Landlord with a complete set of "as-built" plans.


           (c)Mechanics and Other Liens.  Tenant shall keep the Property and
Tenant's leasehold interest therein free of any liens or claims of liens, and
shall discharge any such liens within thirty  (30) days of their filing.  Before
commencement of any work, Tenant's contractor shall provide payment, performance
and lien indemnity bonds required by Landlord, and Tenant shall provide evidence
of such insurance as Landlord may require, naming Landlord as an additional
insured.  Tenant shall indemnify Landlord and hold it harmless from and against
any claim, or liability including reasonable costs and attorneys’ fees arising
from any work done by or at the direction of Tenant which does not arise from
Landlord’s negligence or willful misconduct.


           (d)Removal of Alterations.  All Alterations affixed to the Premises
shall become part thereof and remain therein at the end of the Term.  However,
if Landlord gives Tenant notice, at least thirty (30) days before the end of the
Term, to remove any Alterations, Tenant shall remove the Alterations, make any
repair required by such removal, and restore the Premises to its original
condition. Notwithstanding the aforesaid, tenant shall remove cabling and wiring
it has installed, or had installed at its request, unless Landlord gives Tenant
notice, at least thirty (30) days before the end of the Term, that such cabling
and wiring is to remain.


           5.2Tenant's Personal Property.


           (a)In General.  Tenant may provide and install, and shall maintain in
good condition, all trade fixtures, personal property, equipment, furniture and
moveable partitions required in the conduct of its business in the
Premises.  All of Tenant's personal property, trade fixtures, equipment,
furniture, movable partitions, and any Alterations not affixed to the Premises
shall remain Tenant's property ("Tenant's Property").




           (b)Payment of Taxes.  Tenant shall pay before delinquency all taxes
levied against Tenant's Property and any Alterations installed by or on behalf
of Tenant.  If any such taxes are levied against Landlord or its property, or if
the assessed value of the Premises is increased by the inclusion of a value
placed on Tenant's Property, Landlord may pay such taxes, and Tenant shall
within forty-five (45) days from receipt of notice repay to Landlord the portion
of such taxes resulting from such increase.


ARTICLE VI   LANDLORD'S COVENANTS


           6.1Services Provided by Landlord.


           (a)Services.  Landlord shall provide services, utilities, facilities
and supplies equal in quality to those customarily provided by landlords in
other Class A multi-tenant office buildings in the greater Indianapolis
Metropolitan area.  Landlord shall provide reasonable additional Building
operation services upon reasonable advance request of Tenant at reasonable rates
from time to time established by Landlord.  Landlord shall furnish space heating
and cooling as normal seasonal changes may require to provide reasonably
comfortable space temperature and ventilation for occupants of the Premises
under normal business operation, daily from 7:00 a.m. to 7:00 p.m. (Saturdays
from 9:00 a.m. to 1:00 p.m.), Sundays and legal state holidays excepted.  If
Tenant shall require space heating or cooling outside the hours and days above
specified, Landlord shall provide such service at Tenant's expense in accordance
with any reasonable advance notice requirements established from time to time by
Landlord.


           (b)Separately Metered Utilities.  If the Premises are separately
metered as of the Commencement Date, Tenant shall pay all charges for all
separately metered and separately billed gas, electricity, telephone and other
utility services used, rendered or supplied upon or in connection with the
Premises on a monthly basis and shall indemnify Landlord against liability or
damage on such account.


           The costs of any utilities which are not separately metered shall be
included as an Operating Expense. Tenant shall not use utility services in
excess of amounts reasonably determined by Landlord to be within the normal
range of demand for the Permitted Uses without making arrangements to reimburse
Landlord for such excess use.  If Landlord has reason to believe that Tenant is
using a disproportionate share of any utility which is not separately metered,
Landlord may, at Landlord's election, and at Landlord's expense, conduct an
engineering audit to estimate Tenant's actual use.  If such audit determines
that Tenant is using more than its proportionate share of any utility. Tenant
shall pay for any use above its proportionate share as additional rent.


           (c)Graphics and Signs.  Landlord shall provide, at Landlord's
expense, identification of Tenant's name and suite numerals at the main entrance
door to the Premises.  All signs, notices, graphics and decorations of every
kind or character which are visible in or from the Common Areas or the exterior
of the Premises shall be subject to Landlord's prior written approval, which
Landlord shall have the right to withhold in its absolute and sole discretion;
however, Tenant shall be entitled to install signage at its sole cost and
expense on the center raceway of the North exterior elevation of the
Building.  Tenant shall submit the plans and specifications for such signage to
Landlord for Landlord's review and approval, including necessary utilities and
exact location to be approved by Landlord, in Landlord's sole and absolute
discretion. Tenant shall at all times comply with all laws, governmental
regulations, zoning ordinances, and covenants, conditions and restrictions of
record, and shall obtain all required permits in conjunction with any such
signage.  Any changes to the plans and specifications for such signage, the
method, the necessary utilities, the size, location, shape, or general
appearance thereof shall be subject to Landlord's approval in its absolute
discretion.  Tenant shall maintain all such signage in good repair.  Tenant
shall remove all such signage within thirty (30) days after the termination of
the Lease.   


           (d)Right to Cease Providing Services.  In case of Force Majeure or in
connection with any repairs, alterations or additions to the Property or the
Premises, or any other acts required of or permitted to Landlord herein,
Landlord may reduce or suspend service of the Building's utilities, facilities
or supplies, provided that Landlord shall use reasonable diligence to restore
such services, facilities or supplies as soon as possible.  No such reduction or
suspension shall constitute an actual or constructive eviction or disturbance of
Tenant's use or possession of the Premises unless such services, facilities or
supplies prevent Tenant’s reasonable use and enjoyment of the Premises for more
than ten (10) days due to Landlord’s negligence or willful misconduct.  In such
event, all Base Rent, Additional Rent and other expenses and payments due under
this Lease shall be abated until Tenant’s reasonable use and enjoyment of the
Premises is fully restored.


           6.2Repairs and Maintenance.  Landlord shall repair and maintain (i)
the Common Areas, (ii) the structural portions of the Building, (iii) the
exterior walls of the Building (including exterior windows and glazing), (iv)
the roof and roof membrane, (v) the basic plumbing, electrical, mechanical and
heating, ventilating and air-conditioning systems serving the Premises, and (vi)
parking lots in the manner and to the extent customarily provided by landlords
in similar Class A multi-tenant office buildings in the greater Indianapolis
Metropolitan area.  Tenant shall pay for such repairs as set forth in Paragraph
3.2.  If any maintenance, repair or replacement is required because of any act,
omission or neglect of duty by Tenant or its agents, employees, invitees or
contractors, the cost thereof shall be paid by Tenant to Landlord as additional
rent within forty-five (45) days from receipt of invoice.


           6.3Quiet Enjoyment.  Upon Tenant's paying the rent and performing its
other obligations, Landlord shall permit Tenant to peacefully and quietly hold
and enjoy the Premises, subject to the provisions of this Lease.


           6.4 Insurance.  Landlord shall insure the Property, including the
Building and Tenant Improvements and approved Alterations, if any, against
damage by fire and standard extended coverage perils, and shall carry public
liability insurance, all in such reasonable amounts  as would be carried by a
prudent owner of a Class A multi-tenant building in the greater Indianapolis
Metropolitan area.  Landlord may carry any other forms of insurance as it or its
mortgagee may deem advisable.  Insurance obtained by Landlord shall not be in
lieu of any insurance required to be maintained by Tenant.  Landlord shall not
carry any insurance on Tenant's Property, and shall not be obligated to repair
or replace any of Tenant's Property unless due to Landlord's negligence or
willful misconduct.  All insurance maintained by Landlord shall contain a waiver
of subrogation in favor of Tenant.


ARTICLE VII   TENANT'S COVENANTS


           7.1Repairs, Maintenance and Surrender.


           (a)Repairs and Maintenance.  Tenant shall keep the Premises in good
order and condition, and shall promptly repair any damage to the Premises
excluding glass in exterior walls of the Premises. Tenant shall also repair any
damage to the rest of the Property, including glass in interior walls, if such
damage is attributable to Tenant's negligence or misuse caused by Tenant or its
agents, employees, or invitees, licensees or independent contractors.  All
repairs shall be made in a workmanlike manner and any replacements or
substitutions shall be of a quality, utility, value and condition similar to or
better than the replaced or substituted item.  


           (b)Surrender.  At the end of the Term, Tenant shall peaceably
surrender the Premises in good order, repair and condition, except for
reasonable wear and tear, and Tenant shall remove Tenant's Property and (if
required by Landlord and subject to section 5.1(d)) any Alterations, repairing
any damage caused by such removal and restoring the Premises and leaving them
clean and neat.  Any property not so removed shall be deemed abandoned and may
be retained by Landlord or may be removed and disposed of by Landlord in such
manner as Landlord shall determine.  Tenant shall be responsible for costs and
expenses incurred by Landlord in removing any Alterations and disposing any such
abandoned property, making any incidental repairs and replacements to the
Premises, and restoring the Premises to its original condition, excluding normal
wear and tear.


           7.2Use.


           (a)General Use.  Tenant shall use the Premises only for the Permitted
Uses, and shall not use or permit the Premises to be used in violation of any
law or ordinance or of any certificate of occupancy issued for the Building or
the Premises, or of the Rules and Regulations.  Tenant shall not cause, maintain
or permit any nuisance in, on or about the Property, or commit or allow any
hazardous or excess waste in or upon the Property.  


(b)Obstructions and Exterior Displays.  Tenant shall not obstruct any of the
Common Areas or any portion of the Property outside the Premises, and shall not,
except as otherwise previously approved by Landlord, place or permit any signs,
decorations, curtains, blinds, shades, awnings, aerials or flagpoles, or the
like, that may be visible from outside the Premises.  If Landlord designates a
standard window covering consistent with those used in other Class A
multi-tenant office buildings located in the greater Indianapolis Metropolitan
area for use throughout the Building, at Landlord’s expense, Tenant shall use
this standard window covering to cover all windows in the Premises.


           (c)Floor Load.  Tenant shall not place a load upon the floor of the
Premises exceeding the load per square foot such floor was designed to carry, as
determined by applicable building code without the prior written approval of
Landlord.


           (d)Compliance with Insurance Policies.  Tenant shall not knowingly
keep or use any article in the Premises, or permit any activity therein, which
is prohibited by any insurance policy covering the Building, or would result in
an increase in the premiums thereunder.


           (e)Rules and Regulations.  Tenant shall observe and comply with the
rules and regulations attached as Exhibit E ( the "Rules and Regulations"), and
all modifications thereto as made by Landlord and put into effect from time to
time.  Landlord shall not be responsible to Tenant for the violation or
non-performance by any other tenant or occupant of the Building of the Rules and
Regulations.


           7.3Assignment; Sublease.  Tenant shall not assign its rights under
this Lease nor sublet the whole or any part of the Premises without Landlord's
prior written consent.  In the event that Landlord grants such consent, Tenant
shall remain primarily liable to Landlord for the payment of all rent and for
the full performance of the obligations under this Lease.  Tenant shall be
responsible for payment of all reasonable costs incurred by Landlord in
connection with any such request for Landlord's consent to a proposed assignment
or subletting, as provided in Paragraph 11.5. Landlord shall not incur any costs
related to Tenant’s request in this Section 7.3 without providing Tenant with a
written estimate for Tenant’s review and written approval.  Any assignment or
subletting which does not conform with this Paragraph 7.3 shall be void and a
default hereunder.


In addition to, but not in limitation of, the foregoing: in the event of a
request by Tenant for Landlord's consent to a proposed assignment of the Lease
or a proposed subletting Landlord, at Landlord's sole option, may cancel the
Lease with respect to the area in question for the proposed term of such
sublease.  Landlord shall exercise any such option by written notice given to
Tenant within thirty (30) days after Landlord's receipt of such request from
Tenant, and in each case such termination or cancellation shall take effect as
of the date set forth in Tenant's proposed sublease agreement with
sublessee.  If Landlord exercises any such option to terminate or cancel the
Lease, Tenant shall surrender possession of the portion of the Premises to which
the termination or cancellation applies on or before the date set forth in
Landlord's notice, in accordance with the provisions of this Lease relating to
the surrender of the Premises at expiration of the Term.  If the Lease is
cancelled as to a portion of the Premises only, Base Rent after the date of such
cancellation shall be abated on a pro-rata basis, as determined by Landlord, and
Tenant's Percentage shall be proportionally reduced. Landlord's failure to
exercise such option to terminate or cancel the Lease shall not be construed as
Landlord's consent to the proposed assignment or subletting. If Landlord allows
Tenant to sublease, Tenant shall remain liable for its obligations under this
Lease.  Notwithstanding the foregoing, if Landlord provides notice of intent to
cancel or terminate the portion under consideration for the sublease, Tenant may
within five (5) days from receipt of notice rescind its request to sublease and
Landlord will have no right to terminate or cancel the space under consideration
in the assignment or subletting request.


           Notwithstanding the foregoing, Landlord's consent shall not be
required in the event Tenant assigns this Lease or subleases the Premises to (i)
an affiliate under common control with Tenant, or (ii) an entity resulting from
a corporate merger, non-bankruptcy reorganization or recapitalization, provided
that the net worth of such affiliate or entity is equal to or greater than
Tenant's net worth at the time this Lease is signed, as verified by
Landlord.  Additionally, Tenant shall remain liable for its obligations under
this Lease.  Tenant shall provide Landlord at least thirty (30) days' written
notice of such assignment or sublease.
  
           7.4 Indemnity.  Except for any claims related to Landlord’s gross
negligence or willful misconduct, Tenant, at its expense, shall defend,
indemnify and hold harmless Landlord and its agents, employees, and contractors
from and against any claim, action, liability or damage including reasonable
costs and attorneys’ fees of any kind arising directly from (i) Tenant's use and
occupancy of the Premises or the Property or any activity done or permitted by
Tenant in, on, or about the Premises or the Property, (ii) any breach or default
by Tenant of its obligations under this Lease, or (iii) any negligent, tortious,
or illegal act or omission of Tenant, its agents or employees.  Landlord shall
not be liable to Tenant or any other person or entity for any damages arising
from any act or omission of any other tenant of the Building.  The obligations
in this Paragraph 7.4 shall survive the expiration or termination of this Lease.


           7.5Tenant's Insurance.  Tenant shall maintain in responsible
companies qualified to do business, in good standing in the state in which the
Premises are located and otherwise acceptable to Landlord and at its sole
expense the following insurance: (i) comprehensive general liability insurance
covering the Premises insuring Landlord as well as Tenant with limits which
shall, at the commencement of the Term, be at least equal to the Public
Liability Insurance Amount and from time to time during the Term shall be for
such higher limits, if any, as are customarily carried in the area in which the
Premises are located with respect to similar properties, (ii) workers'
compensation insurance with statutory limits covering all of Tenant's employees
working in the Premises, (iii) property insurance insuring Tenant's Property for
the full replacement value of such items and Tenant’s deductible for this
Section 7.5 (iii) shall not be greater than Two Hundred and Fifty Thousand
Dollars ($250,000.00); and (iv) business interruption insurance.  Tenant shall
deposit promptly with Landlord certificates for such insurance, and all renewals
thereof, bearing the endorsement that the policies will not be canceled until
after thirty (30) days' written notice to Landlord.  Landlord agrees that it is
not an act of default if Tenant changes its deductible and fails to notify
Landlord within sixty (60) days of the change.  All policies shall be taken out
with insurers with a rating of A-IX by Best's or otherwise acceptable to
Landlord.


           7.6Payment of Taxes.  If at any time during the Term, any political
subdivision of the state in which the Property is located, or any other
governmental authority, levies or assesses against Landlord a tax or excise on
rents or other tax (excluding income tax), however described, including but not
limited to assessments, charges or fees required to be paid, by way of
substitution for or as a supplement to real estate taxes, or any other tax on
rent or profits in substitution for or as a supplement to a tax levied against
the Property, Building or Landlord's personal property, then Tenant will pay to
Landlord as additional rent its proportionate share based on Tenant's Percentage
of said tax or excise consistent with the provisions in Section 3.2.


           7.7Environmental Assurances.


           (a)Covenants.  


 
 
(i)
Tenant shall not cause any Hazardous Materials to be used, generated, stored or
disposed of on, under or about, or transported to or from, the Premises unless
the same is specifically approved in advance by Landlord in writing other than
small quantities of retail, household, and office chemicals customarily sold
over-the-counter to the public and which are related to Tenant's Permitted Uses.



 
 
(ii)
Tenant shall comply with all obligations imposed by Environmental Laws, and all
other restrictions and regulations upon the use, generation, storage or disposal
of Hazardous Materials at, to or from the Premises.



 
 
(iii)
Tenant shall deliver promptly to Landlord true and complete copies of all
notices received by Tenant from any governmental authority with respect to the
use, generation, storage or disposal by Tenant of Hazardous Materials at, to or
from the Premises and shall immediately notify Landlord both by telephone and in
writing of any unauthorized discharge of Hazardous Materials or of any condition
that poses an imminent hazard to the Property, the public or the environment.



 
 
(iv)
Tenant shall complete fully, truthfully and promptly any questionnaires sent by
Landlord with respect to Tenant's use of the Premises and its use, generation,
storage and disposal of Hazardous Materials at, to or from the Premises.



 
 
(v)
Tenant shall permit entry onto the Premises by Landlord or Landlord's
representatives at any reasonable time to verify and monitor Tenant's compliance
with its covenants set forth in this Paragraph 7.7 and to perform other
environmental inspections of the Premises.



 
 
(vi)
If Landlord conducts any environmental inspections because it has reason to
believe that Tenant's activities have or are likely to result in a violation of
Environmental Laws or a release of Hazardous Materials on the Property, then
Tenant shall pay to Landlord, as additional rent, the reasonable costs incurred
by Landlord for such inspections.



 
 
(vii)
Tenant shall cease immediately upon notice from Landlord any activity which
violates or creates a risk of violation of any Environmental Laws.



 
 
(viii)
After notice to and approval by Landlord, Tenant shall promptly remove,
clean-up, dispose of or otherwise remediate, in accordance with Environmental
Laws and good commercial practice, any Hazardous Materials on, under or about
the Property resulting from Tenant's activities on the Property.  



           (b)Indemnification.  Except for any claims related to Landlord’s
negligence and willful misconduct Tenant shall indemnify, defend and hold
Landlord harmless from and against any claims, damages, liabilities or losses
(including, without limitation, any decrease in the value of the Property, loss
or restriction of any area of the Property, and adverse impact of the
marketability of the Property or Premises), to include reasonable costs and
attorneys’ fees directly arising out of Tenant's use, generation, storage or
disposal of Hazardous Materials at, to or from the Premises.


           (c)Definitions.  Hazardous Materials shall include but not be limited
to substances defined as "hazardous substances", "toxic substances", or
"hazardous wastes" in the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended; the federal Hazardous
Materials Transportation Act, as amended; and the federal Resource Conservation
and Recovery Act, as amended; those substances defined as "hazardous
substances", "materials", or "wastes" under the law of the state in which the
Premises are located; and as such substances are defined in any regulations
adopted and publications promulgated pursuant to said laws ("Environmental
Laws"); materials containing asbestos or urea formaldehyde; gasoline and other
petroleum products; flammable explosives; radon and other natural gases; and
radioactive materials.  


           (d)Survival.  The obligations of Tenant in this Paragraph 7.7 shall
survive the expiration or termination of this Lease.


           7.8Americans With Disabilities Act.  To the extent applicable, Tenant
shall comply with the Americans with Disabilities Act of 1990 ("ADA") and the
regulations promulgated thereunder.  Tenant hereby expressly assumes all
responsibility for compliance with the ADA relating to the Premises and the
activities conducted by Tenant within the Premises.  Any Alterations to the
Premises made by Tenant for the purpose of complying with the ADA or which
otherwise require compliance with the ADA shall be done in accordance with this
Lease; provided, that Landlord's consent to such Alterations shall not
constitute either Landlord's assumption, in whole or in part, of Tenant's
responsibility for compliance with the ADA, or representation or confirmation by
Landlord that such Alterations comply with the provisions of the ADA.


ARTICLE VIII   DEFAULT


           8.1Default.  The occurrence of any one or more of the following
events shall constitute a default hereunder by Tenant:


           (a)The failure by Tenant to make any payment of Base Rent or
additional rent or any other undisputed payment required hereunder, as and when
due, such failure shall continue for a period of five (5) days after receipt of
written notice as provided in Section 3.1(b) thereof from Landlord to Tenant;
provided, that Landlord shall not be required to provide such notice more than
twice during a twenty-four (24) month period with respect to non-payment of
Rent, the third such non-payment constituting a default without requirement of
notice;


           (b)The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in clause (a) above, where such failure shall
continue for a period of more than thirty (30) days after receipt of written
notice thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant's default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commences such cure within said thirty (30) day period,  diligently prosecutes
such cure to completion, and completes such cure no later than sixty (60) days
from the date of such notice from Landlord;
 
 

           (c)Tenant or any such Guarantor (if any) becoming insolvent, filing
or having filed against it a petition under any chapter of the United States
Bankruptcy Code, 11 U.S.C. Paragraph 101 et seq. (or any similar petition under
any insolvency law of any jurisdiction) and such petition is not dismissed
within sixty (60) days thereafter, proposing any dissolution, liquidation,
composition, financial reorganization or recapitalization with creditors, making
an assignment or trust mortgage for the benefit of creditors, or if a receiver,
trustee, custodian or similar agent is appointed or takes possession with
respect to any property or business of Tenant or Guarantor (if any); or
 
 

           (d)If the leasehold estate under this Lease or any substantial part
of the property or assets of Tenant or of Guarantor of this leasehold is taken
by execution, or by other process of law, or is attached or subjected to any
involuntary encumbrance if such attachment or other seizure remains undismissed
or undischarged for a period of thirty business (30) days after the levy
thereof.


           8.2Remedies of Landlord and Calculation of Damages.


           (a)Remedies.  In the event of any default by Tenant   Landlord shall
provide Tenant with at least sixty (60) days prior written notice of Landlord’s
intent to exercise any or all of its options under this Section 8.2, and during
this sixty (60) days, parties shall work together to resolve the default
issue.  After the sixty (60) day period, Landlord may in addition to any other
remedies available to Landlord at law or in equity exercise any or all of the
following remedies:


 
 
(i)
Terminate the Lease and upon notice to Tenant of termination of the Lease all
rights of Tenant hereunder shall thereupon come to an end as fully and
completely as if the date such notice is given were the date originally fixed
for the expiration of the Term, and Tenant shall then quit and surrender the
Premises to Landlord and Landlord shall have the right, with  judicial process,
to re-enter the Premises.  No such expiration or termination of the Lease shall
relieve Tenant of its liability and obligations under the Lease.



 
 
(ii)
Accelerate the payment of Base Rent and all additional rent under this Lease for
the remainder of the Term and terminate the Lease in the same manner, and with
the same force and effect, as provided in clause (i) above.



 
 
(iii)
Enter the Premises and cure any default by Tenant and in so doing, Landlord may
make any payment of money other than sums disputed by Tenant or perform any
other act.  All sums so paid by Landlord, and all incidental costs and expenses,
including reasonable attorneys' fees, shall be considered additional rent under
this Lease and shall be payable to Landlord forty-five (45) days after receipt
of a valid invoice together with interest from the date of demand to the date of
payment at the rate of twelve percent (12%) per annum.
 

 
 

           (b) Calculation of Damages. If this Lease is terminated as provided
in Paragraph 8.2(a)(i) above, Tenant, until the end of the Term, or what would
have been such Term in the absence of any such event, shall be liable to
Landlord, as damages for Tenant's default, for the amount of the Base Rent and
all additional rent and other charges which would be payable under this lease by
Tenant if this Lease were still in effect, less the net proceeds of any
reletting of the Premises actually collected by Landlord after deducting all
Landlord's reasonable expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage and management
commissions, operating expenses, legal expenses, reasonable attorneys' fees,
reasonable alteration costs and expenses of preparation of the Premises for such
reletting. Tenant shall pay such damages to Landlord monthly on the days on
which the Base Rent would have been payable as if this Lease were still in
effect, and Landlord shall be entitled to recover from Tenant such damages
monthly as the same shall arise.


           Whether or not the Lease is terminated, Landlord shall have an
obligation to mitigate its damages and shall use commercially reasonable efforts
to relet the Premises and collect any monies due based upon the reletting of the
premises.


           (c)No Limitations.  Nothing contained in this Lease shall limit or
prejudice the right of Landlord to prove for and obtain in proceedings for
bankruptcy or insolvency by reason of the termination of this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be provided,
whether or not the amount be greater, equal to, or less than the amount of the
loss or damages referred to above.


           (d)Cumulative Remedies.  Landlord's remedies under this Lease are
cumulative and not exclusive of any other remedies to which Landlord may be
entitled in case of Tenant's default or threatened default under this Lease,
including, without limitation, the remedies of injunction and specific
performance.


ARTICLE IX   CASUALTY AND EMINENT DOMAIN


           9.1Casualty.


           (a)Casualty in General.  If, during the Term, the Premises, the
Building or the Lot, are wholly or partially damaged or destroyed by fire or
other casualty, and the casualty renders the Premises totally or partially
inaccessible or unusable by Tenant in the ordinary conduct of Tenant's business,
then Landlord shall, within thirty (30) days of the date of the damage, give
Tenant a notice ("Damage Notice") stating whether, according to Landlord's good
faith estimate, the damage can be repaired within one hundred eighty (180) days
from the date of damage ("Repair Period"), without the payment of overtime or
other premiums.  The parties' rights and obligations shall then be governed
according to whether the casualty is an Insured Casualty or an Uninsured
Casualty as set forth in the following paragraphs.


           (b)Insured Casualty.  If the casualty results from a risk, the loss
to Landlord from which is fully covered by insurance maintained by Landlord or
for Landlord's benefit (except for any deductible amount), it shall be an
"Insured Casualty" and governed by this Paragraph 9.1(b).  In such event, if the
Damage Notice states that the repairs can be completed within the Repair Period
without the payment of overtime or other premiums, then Landlord shall promptly
proceed to make the repairs, this Lease shall remain in full force and effect,
and Base Rent and additional rent shall be reduced, during the period between
the casualty and completion of the repairs, in proportion to the portion of the
Premises that is inaccessible or unusable during that period and which is, in
fact, not utilized by Tenant.  Base Rent shall not be reduced by reason of any
portion of the Premises being unusable or inaccessible for a period of five (5)
business days or less.  If the Damage Notice states that the repairs cannot, in
Landlord's estimate, be completed within the Repair Period without the payment
of overtime or other premiums, then either party may, terminate this Lease by
written notice given to the other within thirty (30) days after the giving of
the Damage Notice.  If either party elects to terminate this Lease, the Lease
shall terminate as of the date of the occurrence of such damage or destruction
and Tenant shall vacate the Premises five (5) business days from the date of the
written notice terminating the Lease.  If neither party so terminates, then this
Lease shall remain in effect, Landlord shall make repairs, and Base Rent shall
be proportionately reduced as set forth above during the period when the
Premises is inaccessible or unusable and is not used by Tenant.


           (c)Casualty within final six months of Term.  Notwithstanding
anything to the contrary contained in this Paragraph 9.1, if the Premises or the
Building is wholly or partially damaged or destroyed within the final six (6)
months of the Term of this Lease, Landlord shall not be required to repair such
casualty and either Landlord or Tenant may elect to terminate this Lease and no
further payments from the date of termination are owed to Landlord by Tenant in
the event of termination.


           (d)Tenant Improvements and Alterations.  If Landlord elects to repair
after a casualty in accordance with this Paragraph 9.1, Landlord shall cause
Tenant Improvements and Alterations which Landlord has approved, to be repaired
and restored at Landlord's sole expense.  Landlord shall have no responsibility
for any personal property placed or kept in or on the Premises or the Building
by Tenant or Tenant's agents, employees, invitees or contractors and Landlord
shall not be required to repair any damage to, or make any repairs to or
replacements of, such personal property.


(e) Cumulative Remedy.  Tenant’s remedies under this Lease are cumulative and
not exclusive of any other remedies at law or in equity, to which Tenant may be
entitled to claim due to Landlord’s breach, including, without limitation, the
remedies of injunction and specific performance.
           

(f)  Waiver of Subrogation.  Landlord and Tenant shall use reasonable efforts to
cause each insurance policy obtained by each of them to provide that the insurer
waives all right of recovery by way of subrogation against either Landlord or
Tenant in connection with any loss or damage covered by such policy.


           9.2Eminent Domain.


           (a)Eminent Domain in General.  If the whole of the Premises, or so
much of the Premises as to render the balance unusable by Tenant, shall be taken
or appropriated under the power of eminent domain or condemnation (a "Taking"),
either Landlord or Tenant may terminate this Lease and the termination date
shall be the date of the Order of Taking, or the date possession is taken by the
Taking authority, whichever is earlier.  If any part of the Property is the
subject of a Taking and such Taking materially affects the normal operation of
the Building or Common Areas or a Taking affects the Tenant’s ability to use the
Premises, a party may elect to terminate this Lease.  A sale by Landlord under
threat of a Taking shall constitute a Taking for the purpose of this Paragraph
9.2.  No award for any partial or entire Taking shall be apportioned.  Landlord
shall receive (subject to the rights of Landlord's mortgagees) and Tenant hereby
assigns to Landlord any award which may be made and any other proceeds in
connection with such Taking, together with all rights of Tenant to such award or
proceeds, including, without limitation, any award or compensation for the value
of all or any part of the leasehold estate; provided that nothing contained in
this Paragraph 9.2(a) shall be deemed to give Landlord any interest in or to
require Tenant to assign to Landlord any separate award made to Tenant for (i)
the taking of Tenant's Property, or (ii) interruption of or damage to Tenant's
business, or (iii) Tenant's moving and relocation costs.




(b)Reduction in Base Rent.  In the event of a Taking which does not result in a
termination of the Lease, Base Rent shall be proportionately reduced based on
the portion of the Premises rendered unusable, and Landlord shall restore the
Premises or the Building to the extent of available proceeds or awards from such
Taking.  Landlord shall not be required to repair or restore any damage to
Tenant's Property or any Alterations.


           (c)Sole Remedies.  This Paragraph 9.2 sets forth Tenant's and
Landlord's sole remedies for Taking.  Upon termination of this Lease pursuant to
this Paragraph 9.2, Tenant and Landlord hereby agree to release each other from
any and all obligations and liabilities with respect to this Lease except such
obligations and liabilities which arise or accrue prior to such termination.


ARTICLE X   RIGHTS OF PARTIES HOLDING SENIOR INTERESTS


           10.1Subordination.  This Lease shall be subject and subordinate to
any and all mortgages, deeds of trust and other instruments in the nature of a
mortgage, ground lease or other matters or record ("Senior Interests") which now
or at any time hereafter encumber the Property and Tenant shall, within twenty
(20) days of Landlord's request, execute and deliver to Landlord such recordable
written instruments as shall be necessary to show the subordination of this
Lease to such Senior Interests.  Notwithstanding the foregoing, if any holder of
a Senior Interest succeeds to the interest of Landlord under this Lease, then,
at the option of such holder, this Lease shall continue in full force and effect
and Tenant shall attorn to such holder and to recognize such holder as its
landlord.


           10.2Mortgagee's Consent.  No assignment of the Lease and no agreement
to make or accept any surrender, termination or cancellation of this Lease and
no agreement to modify so as to reduce the Rent, change the Term, or otherwise
materially change the rights of Landlord under this Lease, or to relieve Tenant
of any obligations or liability under this Lease, shall be valid unless
consented to by Landlord's mortgagees of record, if any.


ARTICLE XI   GENERAL


           11.1Representations by Tenant.  Tenant represents and warrants that
any financial statements provided by it to Landlord were true, correct and
complete when provided, and that no material adverse change has occurred since
that date that would render them inaccurate or misleading.  Tenant represents
and warrants that those persons executing this Lease on Tenant's behalf are duly
authorized to execute and deliver this Lease on its behalf, and that this Lease
is binding upon Tenant in accordance with its terms, and simultaneously with the
execution of this Lease, Tenant shall deliver evidence of such authority to
Landlord in form satisfactory to Landlord.


           11.2Notices.  Any legal notice required or permitted hereunder shall
be in writing.  Notices shall be addressed to Landlord c/o Manager at Manager's
Address and to Tenant at Tenant's Address.  Any communication so addressed shall
be deemed duly given on the date signed for by the receiving party when
delivered by hand, a nationally recognized overnight delivery service or U.S.
Mail (registered or certified mail return receipt requested).  Either party may
change its address by giving notice to the other.


           11.3No Waiver or Oral Modification.  No provision of this Lease shall
be deemed waived by Landlord or Tenant except by a signed written waiver.  No
consent to any act or waiver of any breach or default, express or implied, by
Landlord or Tenant, shall be construed as a consent to any other act or waiver
of any other breach or default.


           11.4Severability.  If any provision of this Lease, or the application
thereof in any circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby, and each provision
hereof shall be valid and enforceable to the fullest extent permitted by law.
           

           11.5Estoppel Certificate and Financial Statements.


           (a)Estoppel Certificate.  Within ten (10) business days after written
request by Landlord, Tenant shall execute, acknowledge and deliver to Landlord a
written statement certifying (i) that this Lease is unmodified and in full force
and effect, or is in full force and effect as modified and stating the
modifications; (ii) the amount of Base Rent currently payable by Tenant to
Landlord; (iii) Tenant's Percentage, the Base Year and Tenant's Share of
Expenses currently payable by Tenant to Landlord; (iv) the date to which Base
Rent and Tenant's Share of Expenses have been paid in advance; (v) the amount of
any security deposited with Landlord; (vi) that Landlord is not in default
hereunder or, if Landlord is claimed to be in default, stating the nature of any
claimed default, and (vii) such other matters as may be reasonably requested by
Landlord.  Any such statement may be relied upon by a purchaser, assignee or
lender.  Tenant's failure to execute and deliver such statement within the time
required shall be a default under this Lease and shall also be conclusive upon
Tenant that this Lease is in full force and effect and has not been modified
except as represented by Landlord; and there are no uncured defaults in
Landlord's performance and Tenant has no right of offset, counterclaim or
deduction against rent.


           (b)Financial Statements.  Tenant is a publically traded company and
any financial information available to the public is located at
www.doubletake.com.  As to this Section 11.5(b), in the event Tenant becomes a
private entity, Tenant shall, at Landlord’s cost and, within thirty (30) days
following a request by Landlord, deliver to Landlord, or to any other party
designated by Landlord, a true and accurate copy of Tenant's most recent
financial statements, which shall be considered confidential information and
Landlord shall not disclose such information to a third party.  Landlord is
limited to one (1) request  under this provision within a twelve (12) month
period.  All requests made by Tenant regarding renewals or expansions must be
accompanied by Tenant's most recent financial statements.  All requests made by
Tenant regarding subleases, or assignments must be accompanied by Tenant's
prospective subtenant's and prospective assignee's most recent financial
statements.


           11.6Waiver of Liability.  Landlord and Tenant each hereby waive all
rights of recovery against the other and against the officers, employees,
agents, and representatives of the other, on account of loss by or damage to the
waiving party or its property or the property of others under its control, to
the extent that such loss or damage is insured against under any insurance
policy that either may have in force at the time of the loss or damage or that
would or could be covered by any insurance policy that is required under this
Lease.  Each party shall notify its insurers that the foregoing waiver is
contained in this Lease.  


           11.7Execution, Prior Agreements and No Representations.  This Lease
shall not be binding and enforceable until executed by authorized
representatives of Landlord and Tenant.  This Lease contains all of the
agreements of the parties with respect to the subject matter hereof and
supersedes all prior dealings, whether written or oral, between them with
respect to such subject matter.  Each party acknowledges that the other has made
no representations or warranties of any kind except as may be specifically set
forth in this Lease.


           11.8Brokers.  Each party represents and warrants that it has not
dealt with any real estate broker or agent in connection with this Lease or its
negotiation except its respective Broker.  Each party shall indemnify the other
and hold it harmless from any cost, expense, or liability (including costs of
suit and reasonable attorneys' fees) for any compensation, commission or fees
claimed by any other real estate broker or agent in connection with this Lease
or its negotiation by reason of any act or statement of the indemnifying party.


           11.9Successors and Assigns.  This Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that only the original Landlord named herein shall
be liable for obligations accruing before the beginning of the Term, and
thereafter the original Landlord named herein and each successive owner of the
Premises shall be liable only for obligations accruing during the period of
their respective ownership.


           11.10Applicable Law and Lease Interpretation.  This Lease shall be
construed, governed and enforced according to the laws of the state in which the
Property is located.  In construing this Lease, paragraph headings are for
convenience only and shall be disregarded.  Any recitals herein or exhibits
attached hereto are hereby incorporated into this Lease by this reference.  Time
is of the essence of this Lease and every provision contained herein.  The
parties acknowledge that this Lease was freely negotiated by both parties, each
of whom was represented by counsel; accordingly, this Lease shall be construed
according to the fair meaning of its terms, and not against either party.


           11.11 Costs of Collection, Enforcement and Disputes.  Tenant shall
pay all costs of collection, including reasonable attorneys' fees, incurred by
Landlord in connection with any default by Tenant, if the court determines that
Landlord prevails in its claim.  If either Landlord or Tenant institutes any
action to enforce the provisions of this Lease or to seek a declaration of
rights hereunder, the prevailing party shall be entitled to recover all costs
including its reasonable attorneys' fees and court costs as part of any
award.  Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either of the parties hereto against the other, on or
in respect to any matter whatsoever arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant hereunder, Tenant's use or
occupancy of the Premises, and/or claim of injury or damage.


           11.12Holdover.  If Tenant holds over in occupancy of the Premises
after the expiration of the Term, Tenant shall, at the election of Landlord,
become a tenant at sufferance only on a month-to-month basis subject to the
terms and conditions herein specified, so far as applicable. Tenant shall pay
rent during the holdover period, at a base rental rate equal to one hundred
fifty percent (150%) of the Base Rent in effect at the end of the Term, plus the
amount of Tenant's Share of Expenses then in effect. In the event that Landlord
and Tenant are in negotiations to extend the Term of this Lease, the Tenant's
continued occupancy after the expiration of the Term shall be deemed to be with
Landlord's consent for a period of up to ninety (90) days and the Lease shall
continue on a month to month basis upon the then existing terms and  conditions
until the later of ninety (90) days or the date upon which Landlord and Tenant
end their negotiations.




11.13Force Majeure.  If Landlord or Tenant is prevented from or delayed in
performing any act required of it hereunder, and such prevention or delay is
caused by strikes, labor disputes, inability to obtain labor, materials, or
equipment, inclement weather, acts of God, governmental restrictions,
regulations, or controls, judicial orders, enemy or hostile government actions,
civil commotion, fire or other casualty, or other causes beyond such party's
reasonable control ("Force Majeure"), the performance of such act shall be
excused for a period equal to the period of prevention or delay.  A party's
financial inability to perform its obligations shall in no event constitute
Force Majeure.  Nothing in this Paragraph 11.13 shall excuse or delay Tenant's
obligation to pay any rent or other charges due under this Lease.


           11.14 Limitation On Liability.  Landlord, and its partners,
directors, officers, shareholders, trustees or beneficiaries, shall not be
liable to Tenant for any damage to or loss of personal property in, or to any
personal injury occurring in, the Premises, unless such damage, loss or injury
is the result of the gross negligence or willful misconduct of Landlord or its
agents as determined by a judicial proceeding.  The obligations of either party
under this Lease do not constitute personal obligations of the individual
partners, directors, officers, shareholders, trustees or beneficiaries of
Landlord, and Tenant shall not seek recourse against the partners, directors,
officers, shareholders, trustees or beneficiaries of Landlord, or any of their
personal assets for satisfaction of any liability with respect to this
Lease.  Except for claims related to Landlord’s negligence or willful
misconduct, in the event of any default by Landlord under this Lease, Tenant's
sole and exclusive remedy shall be against Landlord's interest in the Property. 


           11.15Notice of Landlord's Default.  The failure by Landlord to
observe or perform any of the express or implied covenants or provisions of this
Lease to be observed or performed by Landlord shall not constitute a default by
Landlord unless such failure shall continue for a period of more than thirty
(30) days after written notice thereof from Tenant to Landlord specifying
Landlord's default; provided, however, that if the nature of Landlord's default
is such that more than thirty (30) days are reasonably required for its cure,
then Landlord shall not be deemed to be in default if Landlord commences such
cure within said thirty (30) day period and diligently prosecutes such cure to
completion and completes such cure no later than sixty (60) days from the date
of such notice.  Tenant shall, simultaneously with delivery to Landlord, provide
written notice specifying the Landlord default to the holder of any first
mortgage or deed of trust covering the Premises whose name and address have been
furnished to Tenant in writing.  Except as otherwise expressly stated to the
contrary herein, in the event of a default by Landlord, Tenant shall have the
right to pursue any of its remedies provided for at law or in equity, including
the right to terminate this Lease, an injunction and specific performance.


           11.16Lease not to be Recorded.  Tenant agrees that it will not record
this Lease.  Both parties shall, upon the request of either, execute and deliver
a notice or short form of this Lease in such form, if any, as may be permitted
by applicable statute.  If this Lease is terminated before the Term expires the
parties shall execute, deliver and record an instrument acknowledging such fact
and the actual date of termination of this Lease, signed by both parties.


           11.17Security Deposit.  Intentionally Omitted.


11.18Guaranty of Lease.  Intentionally Omitted.


           11.19Option to Renew.  Tenant shall have the option to extend the
Term for two consecutive renewal periods of five (5) years each by delivering
written notice to Landlord six (6) months prior to the expiration of the
original Term.  The renewal term shall commence on the date immediately
succeeding the last day of the original Term.  If Tenant exercises the option to
renew, the renewal Term shall be on the same terms and conditions as those
contained in this Lease, except that Base Rent shall be the lesser of (a)
ninety-five percent (95%) of fair market rent for comparable Class A buildings
in the Northeast submarket, or (b) the then escalated fair market rate,
including consideration of Landlord provided improvements, concessions,
inducements, and brokerage commissions.


           11.20   Right of First Offer.  During the Term of this Lease, Tenant
shall have the right of first offer on the entire Building pursuant to the terms
of this Lease.  If Tenant exercises its option, the rent will be the same per
square foot rate then applicable under this Lease.  Tenant shall exercise its
option, if at all, by giving written notice ("Tenant's Notice") to Landlord One
Hundred Eighty (180) days after providing Landlord with written notice
exercising its option.  The additional space shall be added to the Premises in
its then condition, "as is", effective on the date that it is vacated by the
prior tenant.  Landlord shall prepare and deliver to Tenant an amendment to this
Lease which adds the Option Area to the Premises on the same terms and
conditions and to be co-terminus with the current expiration as provided in this
Lease, except that Tenant's Percentage for purposes of the adjustment set forth
in Section 3 shall be increased in proportion to the useable area of the Option
Area as same relates to the area of the Building.  Tenant shall promptly execute
and deliver the amendment to the Landlord.


[Remainder of page is intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease, which includes
the cover sheet, the foregoing Standard Provisions, Additional Provisions, if
any, and Exhibits attached to this Lease, with the intent that each of the
parties shall be legally bound thereby and that this Lease shall become
effective as of the Date of Lease.



 
TENANT:




 
DOUBLE-TAKE SOFTWARE, INC.



                                                      By:



 
Name: /s/ S. Craig Huke
   




 
Title: Chief Financial Officer
 
             

 
Date: October 21, 2009
     
                                                        
   



                                                      LANDLORD:


 
 
SUN LIFE ASSURANCE COMPANY OF CANADA



                                                                      By:
                                                                    





 
Name:
/s/ Thomas V. Pedulla
     

 
 

 
Title:          
Senior Managing Director
   



                                                                             Date:   October
29, 2009   




                                                                      By:                                                                    
 
 




 
Name:
/s/ John G. Mulvihill
     

 
 

 
Title:
Managing Director
     



                                                                             Date:   October
29, 2009



 
 

--------------------------------------------------------------------------------

 

PART III   EXHIBITS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DESCRIPTION OF THE PREMISES

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


DESCRIPTION OF THE LOT




Allison Pointe
Parcel P-5


Part of the Northwest Quarter of Section 21, Township 17 North, Range 4 East in
Marion Count, Indiana, more particularly described as follows:


Commencing at the southeast corner of said Northwest Quarter Section; thence
along the South line thereof, South 89 degrees 06 minutes 37 seconds West
(assumed bearing) 119.71 feet then North 00 degrees 00 minutes 52 seconds West
12.57 feet to a point on the centerline of East 82nd Street as located by D.O.T.
plan for Project ST-05-004A, which point is also the Southwest corner of the
Grant of Right of Way for Allison Ponte Boulevard as recorded September 9, 1987
as Instrument 87-105141 in the Office of the Recorder of Marion Count, Indiana
(the next five courses are along the Westerly and Southerly lines of said Grant
of Right of Way); (1) thence continuing North 00 degrees 00 minutes 52 seconds
West 536.80 feet to a curve having a radius of 385.00 feet, the radius point of
which bears North 89 degrees 59 minutes 08 seconds East; (2) then Northerly and
Northeasterly along said curve 212.52 feet to a point which bears North 58
degrees 23 minutes 15 seconds West from said radius point; (3) thence North 31
degrees 36 minutes 45 seconds East 762.23 feet to curve having a radius of
305.00 feet, the radius point of which bears North 58 degrees 23 minutes 15
seconds West; (4) thence Northerly, Northwesterly and Westerly along said curve
650.79 feet to a point which bears North 00 degrees 38 minutes 30 seconds West
from said radius point; (5) thence South 89 degrees 21 minutes 30 seconds West
204.00 feet to the Point of Beginning, which point is also the Northwest corner
of a 4.244 are tract described in a Warranty Deed recorded June 4, 1990 as
Instrument 90-54079 in said Recorder’s Office; thence along the West line of
said 4.244 acre tract, South 00 degrees 38 minutes 30 seconds East 537.17 feet
to a point on the South line of the North Half of said Northwest Quarter
Section; thence along said South line, South 89 degrees 11 minutes 38 seconds
West 345.00 feet; thence North 00 degrees 38 minutes 30 seconds West 473.16 feet
to a point on the Southerly right of way line of said Allison Ponte Boulevard,
which points is on a curve having a radius of 100.00 feet, the radius point of
which bears North 00 degrees 38 minutes 30 seconds West (the next three courses
are along the Southerly line of said Allison Pointe Boulevard); (1) thence
Easterly and Northeasterly along said curve, 82.98 feet to a point which bears
South 48 degrees 11 minutes 15 seconds East from said radius point, and which
point is on a reverse curve having a radius of 100.00 feet, the radius point of
which bears South 48 degrees 11 minutes 15 seconds East; (2) thence
Northeasterly and Easterly along said curve, 82.98 feet to a point which bears
North 00 degrees 38 minutes 30 seconds West from said radius point; (3) thence
North 89 degrees 21 minutes 30 seconds East 197.44 feet to the Point of
Beginning, containing 4.148 acres, more or less.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


ADDITIONAL PROVISIONS


           The following provisions ("Additional Provisions") identified below
and attached and/or set forth below are included as part of the Lease between
Landlord and Tenant.  Capitalized terms used in any of the Additional Provisions
and not otherwise defined shall have the meanings given such terms in Part I and
Part II of this Lease.  Unless express reference is made to a provision in Part
I and Part II of this Lease for the purpose of modifying such provision, in the
event of any conflict between the Additional Provisions and the provisions of
Part I and Part II of this Lease, the provisions contained in Parts I and II
shall control.




 
Tenant Improvement

 
Allowance:          Original Premises

Tenant will receive $17 / SF to make the improvements to the original premises.


Any portion of present or future Landlord contributed funds, including
expansions, shall be utilized by Tenant at its sole discretion for soft or hard
costs of improvements throughout any portion of its leased space.  Tenant agrees
to utilize the Improvement Allowance by December 31, 2011.  After such date, any
unused Tenant Improvement Allowance will be forfeited by Tenant.  Also, Tenant
cannot use the Tenant Improvement Allowance towards any Furniture, Fixtures or
Equipment.



 
Landlord will competitively bid all tenant improvement finish to three (3)
competent and experienced bidders and select/contract with its own general
contractor with Tenant approval.  To the extent not caused by Tenant changes
after the bids, Landlord shall be solely responsible for any costs in excess of
lowest bid.  Tenant shall be solely responsible for any costs resulting from
Tenant changes after the bid and for the excess, if any, of the lowest bid over
Landlord’s allowance as above stated.  Landlord will provide Tenant copies of
all bids and the identity of all bidders. All fees associated with Landlord’s
construction and general contracting shall be normal market fees.



Any equipment considered to be capital (i.e. replacement of HVAC units, etc.) in
nature will be at Landlord’s cost and will not be deducted from the Tenant
Improvement Allowance, unless such items are specifically required for Tenant’s
use.






 
Architectural Services:  All architectural services and drawings, including but
not limited to space plans and construction drawings shall be paid by the Tenant
Improvement Allowance(s).  Tenant will continue to utilize the services of
Schott Design for all architectural services.



 
Smoking Area: Landlord shall construct a designated smoking area at the south
end of the parking lot on or before July 1, 2011 and all individuals shall be
mandated to smoke in this designated smoking area, and Landlord shall send
notices and provide signs to the designated smoking area.



 
Expansion Rights:Regardless of tenant exercising a Right of First Offer; Tenant
shall have a pro-rated tenant improvement allowance utilizing $28 / Rentable
Square Foot as the baseline for any and all expansions. No additional lease term
shall be required by tenant if a Right of First Offer is exercised or if tenant
expands so long as said right is exercised prior to July 31, 2013.  Thereafter,
expansion will be at the then current market conditions.  




 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


TENANT IMPROVEMENTS


           The following provisions are included as part of the Lease between
Landlord and Tenant.  Capitalized terms not otherwise defined shall have the
meanings given such terms in Part I and Part II of this Lease.   


I – Tenant Improvement Allowance.  


Landlord shall be responsible for the build-out of the Original Premises
according to a mutually agreed upon space plan (the “Tenant Improvement
Work”).  The Tenant Improvement Work shall be completed in accordance with the
set of construction documents, including a mechanical, electrical and plumbing
plan, submitted by Tenant and approved by Landlord before commencement of
construction, and shall be paid for as set forth below, and shall be constructed
in accordance with the following procedures:


 
  (a) Tenant shall by January 1, 2010, engage Schott Design to prepare plans and
specifications of the Tenant Improvement Work (the “Construction Plans”) for
Landlord’s review and approval.  The Construction Plans shall be submitted to
Landlord on or before June 1, 2010, and Landlord shall review and either approve
or notify Tenant of proposed changes thereto within 10 business days after
receiving the Construction Plans.  Tenant shall make any changes to the
Construction Plans reasonably requested by Landlord or necessary to make the
Construction Plans conform to the space plan.



 
  (b) Promptly after the plans and specifications have been finalized, Landlord
shall solicit bids from three (3) general contractors and submit a summary of
such bids with a recommended general contractor, and other information regarding
the bids as reasonably requested by Tenant to Tenant and Tenant’s
Representative, David R. Byard of UGL-Equis, for review and written approval to
be delivered within 7 business days of receipt or deemed accepted. Once such
approval is received Landlord shall enter into a written contract with the
approved general contractor on an AIA approved form for the construction of the
Tenant Improvement Work and with other professionals for appropriate services in
connection therewith.  



 
  (c) At all times during Landlord’s construction of the Tenant Improvement
Work, Landlord’s general contractor shall have a full time supervisor on-site to
oversee the construction.  All such construction shall be overseen by Landlord
through its construction manager, at no cost to Tenant other than the
construction administration fee of five percent (5%) of the Tenant Improvement
Work costs.  Landlord shall at all reasonable  times permit Tenant and its
Tenant’s Representative to inspect the Premises and Tenant’s improvement work
during construction and Tenant will coordinate such inspection with Landlord's
Construction Manager. Landlord will provide Tenant’s Representative with written
weekly updates inclusive of digital photos of the progress of the work.



 
 (d) Tenant and its agents and contractors shall have the right to enter the
Premises prior to the Commencement Date for such construction purposes at
reasonable times and with reasonable notice to Landlord.  



 
  (e) Landlord agrees to provide Tenant with an allowance in the amount of
($17.00 X the rentable square footage of the Premises (the “Tenant Improvement
Allowance”), to be applied against the costs and expenses incurred in connection
with the design and construction of the Tenant Improvement Work in the Premises
(including the actual construction costs and architectural, construction
oversight and engineering fees, cabling and moving costs incurred in connection
therewith).  The Tenant Improvement Allowance shall not be applied to the costs
of any furniture, computers, equipment, personal property, inventory or for any
other costs other than as provided above.  If the costs of the Tenant
Improvement Work exceed the Tenant Improvement Allowance, Tenant shall be
responsible for the full and prompt payment of such costs within 10 business
days of an appropriate invoice and documentation for such overage.  Any
undisbursed Tenant Improvement Allowance will be forfeited by Tenant on December
31, 2011.  Any equipment considered to be capital in nature will be at
Landlord’s cost and will not be deducted from the Tenant Improvement Allowance.








 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


RULES AND REGULATIONS




           1.The driveways, parking areas, plazas, sidewalks, entrances,
passages, courts, vestibules, stairwells, corridors or halls shall not be
obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the premises.


           2.No awnings, canopies, or other projections shall be attached to the
outside walls of the building.  No drapes, curtains, blinds, shades, or screens
shall be attached to or hung in, or used in connection with, any window or door
or the premises without the prior written consent of Landlord which consent
shall not be unreasonably withheld or delayed.
 
3.Except as otherwise provided in the Lease, Tenants are prohibited from
displaying any sign, picture, advertisement or notice on the inside or outside
of the building, or the premises, except the usual name signs on the doors
leading to the premises, which shall conform to the requirements of the
management of the building, and excepting also the name strips on the directory
board of the building.  The directory board of the building will be maintained
by Landlord.  In the event of the violation of the foregoing by any tenant,
Landlord may remove same without any liability, and may charge the expense
incurred by such removal to the tenant.


           4.The sash doors, windows, and doors that reflect or admit light and
air into the halls, passageways or other public places in the building shall not
be covered or obstructed by any tenant, nor shall any bottles, parcels or other
articles be placed on the windowsills or perimeter fan coil consoles.


           5.No showcases or other articles shall be put in front of or affixed
to any part of the exterior of the building nor placed in the halls, corridors,
or vestibules without the prior written consent of Landlord.


           6.The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein.  All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees, shall have
caused the same.


           7.No tenant shall mark, paint, drill into, or in any way deface any
part of the premises or the building of which they form a part.  No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct.  No tenant shall lay any type
of floor covering without first obtaining Landlord's written permission.


           8.No  motorized vehicles or animals of any kind shall be brought into
or kept in or about the premises, and no cooking shall be done or permitted by
any tenant on the premises.  No tenant shall cause or permit any unusual or
objectionable odors to be produced upon or permeate from the premises.


           9.No tenant shall make or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this building, or
premises, or neighboring buildings.


           10.No tenant, and no servants, employees, agents, visitors or
licensees of any tenant, shall at any time bring or keep upon the premises any
inflammable, combustible or explosive fluid, chemical or substance.


           11.Tenants are prohibited from installing additional locks upon any
of the doors or having duplicate keys made for any of the doors leading to the
premises.  (All necessary keys will be furnished to the tenants by
Landlord).  Each tenant must, upon the termination of tenancy, return all keys
to Landlord.


           12.Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord's opinion, tends to impair the reputation of the
building or their desirability for offices, and upon written notice from
Landlord, the tenants shall refrain from or discontinue such advertising.


           13.The premises shall not be used for lodging or sleeping.


           14.The requirements of tenants will be attended to only upon
application at the office of the building.  Building employees shall not perform
any work or do anything outside of their regular duties, unless under special
instructions from the office of the building.


           15.Canvassing, soliciting and peddling in the building are prohibited
and each tenant shall cooperate to prevent the same.


           16.Landlord and its agents may retain a pass key to the premises and
shall have the right to enter the premises at any and all times for the purpose
of servicing and examining the same.


           17.Landlord reserves the right to make such other and further Rules
and Regulations as in its judgment may from time to time be needful and proper,
and upon delivery of the same to the tenants they shall become binding upon the
parties hereto.








 

 
 

--------------------------------------------------------------------------------

 
